DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
Received 02/28/2022

	Claims 1, 4-11, and 14-20 are pending.
Claims 2, 3, 12, and 13 have been canceled.
The 35 USC § 112(f) rejection to claims 11 and 14-20 have been maintained in view of the amendments received 02/28/2022.
The 35 USC § 112(b) rejection to claims 9, 10, 14-17, and 19 have been withdrawn in view of the amendments received 02/28/2022.




Response to Arguments
Received 02/28/2022

Regarding independent claim(s) 1, 11, and 20:

Applicant’s arguments (Remarks, Page 9: ¶ 2-4 and Page 11, ¶ 3), filed 02/28/2022, with respect to the rejection(s) of claim(s) 1, 11, and 20 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Belbin et al. (US PGPUB No. 20150036162 A1) fails to disclose the subject matter of rendering a three-dimensional scene and primitive data associated within three-dimensional scene, as well as the subject matter of receiving the outputted primitive blocks at a tiling module of the computer graphics processing systems. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments.

Applicant’s arguments (Remarks, Page 10: ¶ 1-3), filed 02/28/2022, with respect to the rejection(s) of claim(s) 1, 11, and 20 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Sorgard et al. (US Patent No. 10019820 B2) fails to disclose the subject matter of a “primitive block”, in relation with a tiling module as claimed. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments.



Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive; as expressed below.

Regarding independent claim(s) 1, 11, and 20:

Applicant argues (Remarks, Page 10, ¶ 4 to Page 11, ¶ 2), that “… contrary to the conclusion of the Office action it would not have been obvious in the first instance to modify Belbin to incorporate the comparisons of spatial positions of primitives taught by Sorgard. Belbin is concerned with forming print instructions to be sent to an image reproduction device, for rendering print data within a fixed amount of memory. This does not seem to have any relation to processing primitives in a computer graphics processing system. In fact, the Belbin document does not contain any mention of a primitive anywhere in the entire document.
As such, whether or not Sorgard can be said to ‘teach’ ‘comparing an indication of a spatial position of a received primitive with at least one indication of spatial position of a primitive block stored in a data store,’ (which in and of itself, out of context, respectfully makes no technical sense) a person actually having skill in the art would not glean any useful information from such an alleged disclosure and would have no basis or reason to attempt to modify the printing system of Belbin in light of such an alleged ‘teaching.’”.
The Examiner disagrees. In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, a printable document and the process thereof as taught by Belbin et al. is benefited by the modification of Sorgard et al., wherein the document comprising shapes/graphics (of Belbin et al.) would be presented to a user via a display screen (as taught by Sorgard et al.) prior to being printed; And, that being able to processes the visualized data of the document/information that is presented to a user using a geometry processor, memory, and renderer in the manner as taught by Sorgard et al., would provide improved efficiency in determining primitives in relation with a desired precision associated with rendering (Sorgard; [Col. 2, lines 8-48 and Col. 3, line 64 to Col. 4, line 31]). Such that, Applicant fails to view the teachings of Belbin et al., wherein before a page of output pixel data is passed to a print engine, it is rendered first.



Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “allocation logic” (claims 11, 15, and 20) and “tiling module” (claims 12 and 18) has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “module” and “logic” coupled with functional language “for allocating”, “configured to”, and/or “configured such that” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 11 and 14-20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: module and logic correspond to a processor and software (specification; [Pages 21-24]).   
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).






Allowable Subject Matter

Claims 1, 4-11, and 14-20 are allowed.


The following is a statement of reasons for the indication of allowable subject matter:  
The following is an Examiner’s statement of reasons for allowance: 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

(Claim 11)
to render an image of a three dimensional scene, comprising:
a tiling module configured to determine which primitives are present within each of a plurality of tiles; and 
a primitive block allocation module for allocating primitives to primitive blocks prior to tiling, the primitive block allocation module being arranged to provide primitive blocks to the tiling module, wherein a primitive block is arranged to store primitive data, the primitive block allocation module comprising: 
a data store configured to store a set of primitive blocks to which primitives can be allocated; and 
allocation logic configured to, for each of a plurality of received primitives: 
(i) compare an indication of a spatial position of the received primitive with at least one indication of a spatial position of at least one primitive block that is stored in the data store, and (ii) allocate the received primitive to a primitive block based on a result of the comparison, to thereby allocate the received primitive to a primitive block in accordance with its spatial position.


Wherein:

Claim 1, Claim 11, and Claim 20 are similar however are not identical, although the subject matter of claim 11 is addressed below in view of the prior art, the same is similarly applied to the subject matter of Claim 1 and Claim 20. 

Yang (US PGPUB No. 20110292032 A1) teaches primitives and tiles associated with allocation logic. However, Yang fails to disclose to render an image of a three dimensional scene, comprising: a tiling module configured to determine which primitives are present within each of a plurality of tiles; and a primitive block allocation module for allocating primitives to primitive blocks prior to tiling, the primitive block allocation module being arranged to provide primitive blocks to the tiling module, wherein a primitive block is arranged to store primitive data, the primitive block allocation module comprising: a data store configured to store a set of primitive blocks to which primitives can be allocated; and allocation logic configured to, for each of a plurality of received primitives: (i) compare an indication of a spatial position of the received primitive with at least one indication of a spatial position of at least one primitive block that is stored in the data store, and (ii) allocate the received primitive to a primitive block based on a result of the comparison, to thereby allocate the received primitive to a primitive block in accordance with its spatial position.
Moon et al. (US PGPUB No. 20130265298 A1) teaches storing primitives in relation with nodes/blocks. However, Moon et al. fails to disclose to render an image of a three dimensional scene, comprising: a tiling module configured to determine which primitives are present within each of a plurality of tiles; and a primitive block allocation module for allocating primitives to primitive blocks prior to tiling, the primitive block allocation module being arranged to provide primitive blocks to the tiling module, wherein a primitive block is arranged to store primitive data, the primitive block allocation module comprising: a data store configured to store a set of primitive blocks to which primitives can be allocated; and allocation logic configured to, for each of a plurality of received primitives: (i) compare an indication of a spatial position of the received primitive with at least one indication of a spatial position of at least one primitive block that is stored in the data store, and (ii) allocate the received primitive to a primitive block based on a result of the comparison, to thereby allocate the received primitive to a primitive block in accordance with its spatial position.
As a result of the limitations of independent claim 1, 11, and 20 are considered as being distinguished from the closest known prior art alone or reasonable combination.








Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)270-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/Primary Examiner, Art Unit 2616